Exhibit 10.2
EXECUTION COPY
 
MASTER GUARANTEE AGREEMENT
dated as of
July 20, 2011,
among
STERLING PARENT INC.,
SRA INTERNATIONAL, INC.,
THE SUBSIDIARY GUARANTORS
IDENTIFIED HEREIN
and
CITIBANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I

 
        DEFINITIONS

 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
        ARTICLE II

 
        THE GUARANTEES

 
       
SECTION 2.01. Guarantee
    3  
SECTION 2.02. Guarantee of Payment; Continuing Guarantee
    3  
SECTION 2.03. No Limitations
    3  
SECTION 2.04. Reinstatement
    5  
SECTION 2.05. Agreement to Pay; Subrogation
    5  
SECTION 2.06. Information
    5  
SECTION 2.07. Payments Free of Taxes
    5  
 
        ARTICLE III

 
        INDEMNITY, SUBROGATION AND SUBORDINATION

 
       
SECTION 3.01. Indemnity and Subrogation
    6  
SECTION 3.02. Contribution and Subrogation
    6  
SECTION 3.03. Subordination
    6  
 
        ARTICLE IV

 
        REPRESENTATIONS AND WARRANTIES

 
        ARTICLE V

 
        MISCELLANEOUS

 
       
SECTION 5.01. Notices
    7  
SECTION 5.02. Waivers; Amendment
    7  
SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification
    8  
SECTION 5.04. Successors and Assigns
    9  
SECTION 5.05. Survival of Agreement
    9  
SECTION 5.06. Counterparts; Effectiveness; Several Agreement
    9  
SECTION 5.07. Severability
    9  
SECTION 5.08. Right of Set-Off
    9  

 



--------------------------------------------------------------------------------



 



              Page
SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent
    10  
SECTION 5.10. WAIVER OF JURY TRIAL
    11  
SECTION 5.11. Headings
    11  
SECTION 5.12. Termination or Release
    11  
SECTION 5.13. Additional Guarantors
    12  

 



--------------------------------------------------------------------------------



 



          MASTER GUARANTEE AGREEMENT dated as of July 20, 2011 (this
“Agreement”), among STERLING PARENT INC., a Delaware corporation (“Holdings”),
SRA INTERNATIONAL, INC., a Delaware corporation (as successor by merger to
Sterling Merger Inc.) (the “Borrower”), the SUBSIDIARY GUARANTORS identified
herein and CITIBANK, N.A., as Administrative Agent, on behalf of itself and the
other Guaranteed Parties.
          Reference is made to the Credit Agreement dated as of July 20, 2011
(as amended, restated, amended and restated, supplemented, extended, refinanced
or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, Sterling Merger Inc. (the rights and obligations of which have been
assumed by the Borrower), the Lenders party thereto and Citibank, N.A., as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. Holdings, each Intermediate Parent and the Subsidiary
Guarantors are affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders and
the Issuing Banks to extend such credit. Accordingly, the parties hereto agree
as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement (including in the introductory paragraph hereto) and not otherwise
defined herein have the meanings specified in the Credit Agreement.
          (b) The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Agreement” has the meaning assigned to such term in the preamble to
this Agreement.
          “Borrower” has the meaning assigned to such term in the preamble to
this Agreement.
          “Claiming Party” has the meaning assigned to such term in
Section 3.02.
          “Contributing Party” has the meaning assigned to such term in
Section 3.02.
          “Credit Agreement” has the meaning assigned to such term in the
introductory paragraph to this Agreement.
          “Guaranteed Cash Management Obligations” means the due and punctual
payment and performance of all obligations of Holdings, any Intermediate Parent,
the Borrower and the Restricted Subsidiaries in respect of any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds provided to
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary
(whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) (including participation in commercial (or

 



--------------------------------------------------------------------------------



 



purchasing) card programs) that are (a) owed to the Administrative Agent or any
of its Affiliates, (b) owed on the Effective Date to a Person that is a Lender
or an Affiliate of a Lender as of the Effective Date, (c) owed to a Person that
is a Lender or an Affiliate of a Lender at the time such obligations are
incurred or (d) owed to any other Person, provided that such other Person has
provided notice to the Administrative Agent of such Guaranteed Cash Management
Obligations, and provided further that the obligations owed to any such other
Person arose in respect of services provided by such Person in a jurisdiction
where none of the Administrative Agent, the Revolving Lenders or any of their
Affiliates, at the time such obligations arose, offered to provide such
services.
          “Guaranteed Obligations” means (a) the Loan Document Obligations,
(b) the Guaranteed Cash Management Obligations and (c) the Guaranteed Swap
Obligations.
          “Guaranteed Parties” means (a) each Lender, (b) each Issuing Bank,
(c) the Administrative Agent, (d) each Joint Bookrunner, (e) each Person to whom
any Guaranteed Cash Management Obligations are owed, (f) each counterparty to
any Swap Agreement the obligations under which constitute Guaranteed Swap
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (h) the permitted successors and
assigns of each of the foregoing.
          “Guaranteed Swap Obligations” means the due and punctual payment and
performance of all obligations of Holdings, any Intermediate Parent, the
Borrower and the Restricted Subsidiaries under each Swap Agreement that (a) is
with a counterparty that is the Administrative Agent or any of its Affiliates,
(b) is in effect on the Effective Date with a counterparty that is a Lender or
an Affiliate of a Lender as of the Effective Date or (c) is entered into after
the Effective Date with any counterparty that is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into.
          “Guarantors” means Holdings, any Intermediate Parent and the
Subsidiary Guarantors.
          “Holdings” has the meaning assigned to such term in the preamble to
this Agreement.
          “Loan Document Obligations” means (a) the due and punctual payment by
the Borrower of (i) the principal of and interest at the applicable rate or
rates provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
          “Subsidiary Guarantors” means the Subsidiaries identified as such on
Schedule I hereto and each other Subsidiary that becomes a party to this
Agreement as a Subsidiary Guarantor after the

 



--------------------------------------------------------------------------------



 



Effective Date pursuant to Section 5.13; provided that if a Subsidiary is
released from its obligations as a Subsidiary Guarantor hereunder as provided in
Section 5.12(b), such Subsidiary shall cease to be a Subsidiary Guarantor
hereunder effective upon such release.
          “Supplement” means an instrument substantially in the form of
Exhibit A hereto, or any other form approved by the Administrative Agent, and in
each case reasonably satisfactory to the Administrative Agent.
ARTICLE II
The Guarantees
          SECTION 2.01. Guarantee. Each Guarantor irrevocably and
unconditionally guarantees to each of the Guaranteed Parties, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
by way of an independent payment obligation, the due and punctual payment and
performance of the Guaranteed Obligations. Each Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed, in whole or in part, or
amended or modified, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal, or amendment or modification, of any of the Guaranteed
Obligations. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.
          SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each
Guarantor further agrees that its guarantee hereunder constitutes a guarantee of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual of collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Guaranteed Party to any security held for the payment of any of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Guaranteed Party in favor of the Borrower,
any other Loan Party or any other Person. Each Guarantor agrees that its
guarantee hereunder is continuing in nature and applies to all of its Guaranteed
Obligations, whether currently existing or hereafter incurred.
          SECTION 2.03. No Limitations. (a) Except for the termination or
release of a Guarantor’s obligations hereunder as expressly provided in
Section 5.12, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise of
any of the Guaranteed Obligations, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations,
any impossibility in the performance of any of the Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, except for the
termination or release of its obligations hereunder as expressly provided in
Section 5.12, to the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
     (i) the failure of any Guaranteed Party or any other Person to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise;

 



--------------------------------------------------------------------------------



 



     (ii) any rescission, waiver, amendment, restatement or modification of, or
any release from any of the terms or provisions of, any Loan Document or any
other agreement, including with respect to any other Guarantor under this
Agreement;
     (iii) the release of, or any impairment of or failure to perfect any Lien
on, any security held by any Guaranteed Party for any of the Guaranteed
Obligations;
     (iv) any default, failure or delay, willful or otherwise, in the
performance of any of the Guaranteed Obligations;
     (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Guaranteed Obligations);
     (vi) any illegality, lack of validity or lack of enforceability of any of
the Guaranteed Obligations;
     (vii) any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any of the Guaranteed Obligations;
     (viii) the existence of any claim, set-off or other rights that any
Guarantor may have at any time against the Borrower, the Administrative Agent,
any other Guaranteed Party or any other Person, whether in connection with the
Credit Agreement, the other Loan Documents or any unrelated transaction;
     (ix) this Agreement having been determined (on whatsoever grounds) to be
invalid, non-binding or unenforceable against any other Guarantor ab initio or
at any time after the Effective Date;
     (x) the fact that any Person that, pursuant to the Loan Documents, was
required to become a party hereto may not have executed or is not effectually
bound by this Agreement, whether or not this fact is known to the Guaranteed
Parties;
     (xi) any action permitted or authorized hereunder (other than as set out in
Section 5.12); or
     (xii) any other circumstance (including any statute of limitations), or any
existence of or reliance on any representation by the Administrative Agent, any
Guaranteed Party or any other Person, that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any Guarantor or any
other guarantor or surety (other than the payment in full in cash of all the
Guaranteed Obligations (excluding contingent obligations)).
          Each Guarantor expressly authorizes the Guaranteed Parties to take and
hold security in accordance with the terms of the Loan Documents for the payment
and performance of the Guaranteed Obligations, to exchange, waive or release any
or all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations, all without affecting
the obligations of any Guarantor hereunder.

 



--------------------------------------------------------------------------------



 



          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrower or any other Loan Party, other than the payment in full in cash of
all the Guaranteed Obligations (excluding contingent obligations). The
Administrative Agent and the other Guaranteed Parties may, at their election and
in accordance with the terms of the Loan Documents, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise any other right or remedy available
to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash (excluding
contingent obligations). To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.
          SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless
released pursuant to Section 5.12(b), its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Guaranteed Obligations is rescinded or must otherwise
be restored by any Guaranteed Party upon the bankruptcy or reorganization (or
any analogous proceeding in any jurisdiction) of the Borrower, any other Loan
Party or otherwise.
          SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Guaranteed Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guaranteed Parties in
cash the amount of such unpaid Guaranteed Obligation. Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against the Borrower or any other Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that none of the Guaranteed Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.
          SECTION 2.07. Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made without deduction for any Indemnified Taxes or Other
Taxes on the same terms and to the same extent that payments by the Borrower are
required to be so made pursuant to the terms of Section 2.17 of the Credit
Agreement. The provisions of Section 2.17 of the Credit Agreement shall apply to
each Guarantor, mutatis mutandis.

 



--------------------------------------------------------------------------------



 



ARTICLE III
Indemnity, Subrogation and Subordination
          SECTION 3.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 3.03) in respect of any payment hereunder, the
Borrower agrees that (a) in the event a payment in respect of any Guaranteed
Obligation of the Borrower shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to any Security Document to
satisfy in whole or in part any Guaranteed Obligations owed to any Guaranteed
Party, the Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.
          SECTION 3.02. Contribution and Subrogation. Each Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Guaranteed Obligations or assets of any other Guarantor shall be sold pursuant
to any Security Document to satisfy any Guaranteed Obligation owed to any
Guaranteed Party and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified as provided in Section 3.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment or
the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof (or, in the case
of any Guarantor becoming a party hereto pursuant to Section 5.13, the date of
the Supplement executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 5.13,
such other date). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 3.02 shall be subrogated to the rights of such Claiming
Party under Section 3.01 to the extent of such payment.
          SECTION 3.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of the Guarantors of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
payment in full in cash of all the Guaranteed Obligations. No failure on the
part of the Borrower or any Guarantor to make the payments required by
Sections 3.01 and 3.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.
          (b) Each Guarantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default and after notice from the Administrative
Agent (provided that no such notice shall be required to be given in the case of
any Event of Default arising under Section 7.01(h) or 7.01(i) of the Credit
Agreement), all Indebtedness and other monetary obligations owed by it to any
Guarantor, or to it by any other Guarantor or any other Restricted Subsidiary
shall be fully subordinated to the payment in full in cash of all the Guaranteed
Obligations.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
Representations and Warranties
          Each Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Guaranteed Parties that (a) the execution,
delivery and performance by such Subsidiary Guarantor of this Agreement have
been duly authorized by all necessary corporate or other action and, if
required, action by the holders of such Subsidiary Guarantor’s Equity Interests,
and that this Agreement has been duly executed and delivered by such Subsidiary
Guarantor and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and (b) all representations and
warranties set forth in the Credit Agreement as to such Subsidiary Guarantor are
true and correct in all material respects; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct in all respects (after giving effect to
such qualification).
ARTICLE V
Miscellaneous
          SECTION 5.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.
          SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Guarantor or Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement;
provided that the Administrative Agent may, without the consent of any
Guaranteed Party, consent to a departure by any Guarantor from any covenant of
such Guarantor set forth herein to the extent such departure is consistent with
the authority of the Administrative Agent set forth in the definition of the
term “Collateral and Guarantee Requirement” in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 5.03. Administrative Agent’s Fees and Expenses;
Indemnification. (a) Each Guarantor, jointly with the other Guarantors and
severally, agrees to reimburse the Administrative Agent for its fees and
expenses incurred hereunder as provided in Section 9.03(a) of the Credit
Agreement; provided that each reference therein to the “Borrower” shall be
deemed to be a reference to “each Guarantor.”
          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Guarantor, jointly with the other Guarantors and
severally, agrees to indemnify the Administrative Agent and the other
Indemnitees against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by any third party or by Holdings, the
Borrower or any Subsidiary arising out of, in connection with, or as a result
of, the execution, delivery or performance of this Agreement or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether brought by a third party or by Holdings, the Borrower or
any Subsidiary and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses (w) resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (x) resulted from a
material breach of a material obligation under the Loan Documents by such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) arise from disputes
between or among Indemnitees that do not involve an act or omission by Holdings,
the Borrower or any Restricted Subsidiary other than against any of the
Administrative Agent or any Joint Bookrunner in their capacities as such or
(z) relate to Tax Matters.
          (c) To the fullest extent permitted by applicable law, no Guarantor
shall assert, and each Guarantor hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by unintended recipients of information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
damages are determined by a court of competent jurisdiction in a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
          (d) The provisions of this Section 5.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby or
thereby, the repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Guaranteed Party. All
amounts due under this Section shall be payable not later than 10 Business Days
after written demand therefore; provided, however, any Indemnitee shall promptly
refund an indemnification payment received hereunder to the extent that there is
a final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03. Any
such amounts payable as provided hereunder shall be additional Guaranteed
Obligations.

 



--------------------------------------------------------------------------------



 



          SECTION 5.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 5.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Guaranteed Parties and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by or on behalf of any Guaranteed Party and notwithstanding that the
Administrative Agent, any Issuing Bank, any Lender or any other Guaranteed Party
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement or any
other Loan Document, and shall continue in full force and effect until such time
as (a) all the Loan Document Obligations (including LC Disbursements, if any,
but excluding contingent obligations) have been paid in full in cash, (b) all
Commitments have terminated or expired and (c) the LC Exposure has been reduced
to zero (including as a result of obtaining the consent of the applicable
Issuing Bank as described in Section 9.05 of the Credit Agreement).
          SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement. This Agreement shall become effective as to any Guarantor when a
counterpart hereof executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
          SECTION 5.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 5.08. Right of Set-Off. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Bank or any

 



--------------------------------------------------------------------------------



 



such Affiliate to or for the credit or the account of any Guarantor against any
of and all the obligations of such Guarantor then due and owing under this
Agreement held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness. The applicable Lender or Issuing Bank shall
notify the applicable Guarantor and the Administrative Agent of such setoff and
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section 5.08. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section 5.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank and their respective Affiliates may have.
          SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of
Process; Appointment of Service of Process Agent. (a) This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of New York.
     (b) Each party hereto hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court,” and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives, to the maximum extent not prohibited by law, any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;
     (iii) agrees that the New York Courts and appellate courts from either of
them shall be the exclusive forum for any legal action or proceeding relating to
this Agreement and the other Loan Documents to which it is a party, and that it
shall not initiate (or collusively assist in the initiation or prosecution of)
any such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that
     (A) if all such New York Courts decline jurisdiction over any Person, or
decline (or in the case of the Federal District Court, lack) jurisdiction over
the subject matter of such action or proceeding, a legal action or proceeding
may be brought with respect thereto in another court having such jurisdiction;
     (B) in the event that a legal action or proceeding is brought against any
party hereto or involving any of its property or assets in another court
(without any collusive assistance by such party or any of its Subsidiaries or
Affiliates), such party shall be entitled to assert any claim or defense
(including any claim or defense that this Section 5.09(b)(iii) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding;
     (C) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Guarantor in any jurisdiction in connection with the
exercise of

 



--------------------------------------------------------------------------------



 



any rights under this Agreement and the other Security Documents; provided that
any Guarantor shall be entitled to assert any claim or defense (including any
claim or defense that this Section 5.09(b)(iii) would otherwise require to be
asserted in a legal action or proceeding in a New York Court) in any such action
or proceeding; and
     (D) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;
     (iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, in the manner
provided for notices in Section 5.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and
     (v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(iii)) shall limit the right to sue in any other jurisdiction.
          (c) Each Intermediate Parent and each Subsidiary Guarantor hereby
irrevocably designates, appoints and empowers the Borrower as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any such action or proceeding.
          SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.
          SECTION 5.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 5.12. Termination or Release. (a) Subject to Section 2.04,
this Agreement and the Guarantees made herein shall terminate when (i) all the
Loan Document Obligations (including all LC Disbursements, if any, but excluding
contingent obligations) have been paid in full in cash, (ii) all Commitments
have terminated or expired and (iii) the LC Exposure has been reduced to zero
(including as a result of obtaining the consent of the applicable Issuing Bank
as described in Section 9.05 of the Credit Agreement).
          (b) The guarantee of any Person that becomes a Successor Borrower in
accordance with Section 6.03(a)(iv) of the Credit Agreement shall terminate and
be released at the time such Person becomes a Successor Borrower.

 



--------------------------------------------------------------------------------



 



          (c) The guarantees made herein shall also terminate and be released at
the time or times and in the manner set forth in Section 9.15 of the Credit
Agreement.
          (d) In connection with any termination or release pursuant to
paragraph (a) or (b) of this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release so
long as the applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Section 5.12. Any execution
and delivery of documents by the Administrative Agent pursuant to this
Section 5.12 shall be without recourse to or warranty by the Administrative
Agent.
          SECTION 5.13. Additional Guarantors. Pursuant to the Credit Agreement,
additional Intermediate Parents and Subsidiaries may be required to become
Guarantors after the date hereof. Upon execution and delivery by the
Administrative Agent and an Intermediate Parent or a Subsidiary, as applicable,
of a Supplement, any such Intermediate Parent or Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as
such herein. The execution and delivery of any such instrument shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any Intermediate Parent and Subsidiary as a party to this Agreement.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this Master
Guarantee Agreement as of the day and year first above written.

                      STERLING PARENT INC.    
 
                    By   /s/ Christopher C. Ragona                  
 
      Name:   Christopher C. Ragona    
 
      Title:   Vice President, Secretary and Treasurer    
 
                    SRA INTERNATIONAL, INC.    
 
                    By   /s/ Richard J. Nadeau                  
 
      Name:   Richard J. Nadeau    
 
      Title:   Chief Financial Officer and Treasurer    
 
                    SYSTEMS RESEARCH AND APPLICATIONS CORPORATION    
 
                    PLATINUM SOLUTIONS, INC.    
 
                    PERRIN QUARLES ASSOCIATES, INC.    
 
                    RABA TECHNOLOGIES, LLC    
 
                    CMA GOVERNMENT SOLUTIONS, INC.    
 
                    SENTECH HOLDINGS, INC.    
 
                    SENTECH, INC.    
 
                    INTERFACE AND CONTROL SYSTEMS, INC.    
 
                    TOUCHSTONE CONSULTING GROUP, INC.    
 
                    CONSTELLA GROUP, LLC    
 
                    By   /s/ Richard J. Nadeau                  
 
      Name:   Richard J. Nadeau    
 
      Title:   Chief Financial Officer and Treasurer    

 



--------------------------------------------------------------------------------



 



                      CITIBANK, N.A., as Administrative Agent    
 
                    By   /s/ Justin Tichauer                  
 
      Name:   Justin Tichauer    
 
      Title:   Vice President    

 



--------------------------------------------------------------------------------



 



    Schedule I to
the Master Guarantee Agreement

INITIAL SUBSIDIARY GUARANTORS
Systems Research and Applications Corporation
Platinum Solutions, Inc.
Perrin Quarles Associates, Inc.
Raba Technologies, LLC
CMA Government Solutions, Inc.
SENTECH Holdings, Inc.
SENTECH, INC.
Interface and Control Systems, Inc.
Touchstone Consulting Group, Inc.
Constella Group, LLC

 



--------------------------------------------------------------------------------



 



    Exhibit A to
the Master Guarantee Agreement

          SUPPLEMENT NO. __ dated as of [ ], 20[ ] to the Master Guarantee
Agreement dated as of July 20, 2011, among STERLING PARENT INC. (“Holdings”),
SRA INTERNATIONAL, INC. (the “Borrower”), the other subsidiaries of Holdings
party thereto (Holdings and such subsidiaries of Holdings (other than the
Borrower) being collectively referred to as the “Guarantors”) and CITIBANK,
N.A., as Administrative Agent.
          A. Reference is made to the Credit Agreement dated as of July 20, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower (as successor by merger to Sterling
Merger Inc.), the Lenders party thereto and Citibank, N.A., as Administrative
Agent.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement referred to therein, as applicable.
          C. The Guarantors and the Borrower have entered into the Guarantee
Agreement in order to induce the Lenders and the Issuing Banks to extend credit
to the Borrower. Section 5.13 of the Guarantee Agreement provides that
additional Intermediate Parents and Subsidiaries may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Intermediate Parent or Subsidiary (the “New
Guarantor”) is executing this Supplement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders and the Issuing Banks to make
additional extensions of credit under the Credit Agreement and as consideration
for such extensions of credit previously issued.
          Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
          SECTION 1. In accordance with Section 5.13 of the Guarantee Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby agrees to all the terms and provisions
of the Guarantee Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Subsidiary Guarantor” or a “Guarantor” in the Guarantee
Agreement shall be deemed to include the New Guarantor. The Guarantee Agreement
is hereby incorporated herein by reference.
          SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the other Guaranteed Parties that (a) the execution,
delivery and performance by the New Guarantor of this Supplement have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of such New Guarantor’s Equity Interests, and that this
Supplement has been duly executed and delivered by the New Guarantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (b) all representations and warranties set
forth in the Credit Agreement as to the New Guarantor are true and correct in
all material respects as of the date hereof; provided that, to the extent such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects (after giving effect to such qualification).

 



--------------------------------------------------------------------------------



 



          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Supplement. This Supplement shall become
effective as to the New Guarantor when a counterpart hereof executed on behalf
of the New Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Guarantor, the Administrative Agent and
the other Guaranteed Parties and their respective successors and assigns, except
that the New Guarantor shall not have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Supplement, the
Guarantee Agreement and the Credit Agreement.
          SECTION 4. Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.
          SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 6. Any provision of this Supplement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid, legal and enforceable provisions
the economic effect of which comes as close as reasonably possible to that of
the invalid, illegal or unenforceable provisions.
          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the Guarantee Agreement.
          SECTION 8. The New Guarantor agrees to reimburse the Administrative
Agent for its fees and expenses incurred hereunder and under the Guarantee
Agreement as provided in Section 9.03(a) of the Credit Agreement; provided that
each reference therein to the “Borrower” shall be deemed to be a reference to
“the New Guarantor.”
          SECTION 9. The New Guarantor is a [company] duly [incorporated] under
the law of [name of relevant jurisdiction].

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent
have duly executed this Supplement to the Master Guarantee Agreement as of the
day and year first above written.

                  [NAME OF NEW GUARANTOR],    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                CITIBANK, N.A., as Administrative Agent, on behalf of itself and
the other Guaranteed Parties,
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

 